Title: To Thomas Jefferson from Plowden Garvey, 16 July 1785
From: Garvey, Plowden W.
To: Jefferson, Thomas


Rouen, 16 July 1785. Acknowledges TJ’s letter of 14 July, which in the absence of Anthony Garvey he communicated to “our Common Worthy Friend Mr. Holker.” They are all anxious to be of help concerning the horses TJ wants and will continue to search, but Holker thinks “you could procure them easier, better and cheaper in Paris than here, as there are frequently people who wish to part with theirs. Another thing the Coach Horses here are much larger than those you want, a pair of which would cost 17 to 1800.” They also suggest that TJ would “do well on your side to enquire on the spot, particularly at the Houses of whom the holders may die.” Garvey reports that “Doctr. Franklin arrived yesterday in good health, and supported the Fatigue much better than his age could have made him expect.”
